Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This action is in response to the Amendment filled on 6/2/2022. The amendment has been entered. Claims 1, 9 and 16 have been amended and claims 2, 6, 7, 10, 14, 15, 17 and 19 have been cancelled. Claims 1, 3-5, 8, 9, 11-13, 16, 18 and 20 are pending, with claims 1, 9 and 16 being independent in the instant application.

Response to Arguments
3.	Applicant's Arguments/Remarks filed on 6/2/2022 on page 9-12 regarding 35 U.S.C. 103 rejections have been fully considered and are found persuasive in view of presented Arguments/Remarks by the Applicant. However, a new ground of rejections is necessitated by Applicant's claim amendments. Therefore, the previous rejections regarding 35 U.S.C.103 are being amended in this current office action. (See analysis below Claim Rejections-35 U.S.C. 103).
Examiner Notes
4.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
 4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 3-5, 8, 9, 11-13, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gueguen et al. (Pub. No. US2016/0179998A1) (hereinafter Gueguen) and in view of Nixon et al. (Pub. No. US2007/0168060A1) (hereinafter Nixon).
Regarding claim 1, Gueguen teaches A method of dynamically generating a preview of an engineering object in a product lifecycle management environment, (Gueguen discussed in page 1 paras [0003-0005], a number of computer systems and programs are offered on the market for the design, the engineering and the manufacturing of objects. The Computer-aided design (e.g. CAD, CAM, CAE etc.) computer systems, the graphical user interface plays an important role and techniques may be embedded within Product Lifecycle Management (PLM) computer systems. PLM refers to a business strategy that helps companies to share product data, leverage corporate knowledge for the development of products from conception to the end of their life. The PLM solutions delivers an open object model linking products, processes, resources to enable dynamic, knowledge-based product creation and decision support that drives optimized product definition, manufacturing preparation, production and service. Many computer systems allow the use of block diagrams, which is now very popular to model and display multi physics systems. Block diagrams provide a schematic and easy-to-apprehend representation of the division of a multi physics global system into its sub-systems and the multi physics connections between said sub-systems. It has been disclosed in page 1 para [0007]: “a method, performed by a computer system, for designing a multi-physics system. The method comprises the step of displaying a block diagram representation of the multi-physics system. The block diagram representation includes blocks that each correspond to a respective sub-system of the multi-physics system, and, between the blocks, links that correspond to multi-physics connections between the respective sub-systems. The system also comprises the step … displaying a preview of a block diagram representation of at least one respective sub-system. The displaying of the preview is controlled by the detection, by the computer system …”. Therefore, Gueguen teaches the method of generating or creating a preview of an engineering object dynamically (method comprises the step of displaying a block diagram representation of the multi-physics system, that includes blocks that each block diagram corresponds to a respective sub-system of the multi-physics system. Further, the displaying of block diagram preview is controlled by the computer system, i.e. preview of engineering object being generated dynamically) in a product lifecycle management environment (PLM solutions)).
Gueguen teaches the method comprising: receiving, by a processor, a request to display the preview of the engineering object from a user device; (Gueguen disclosed in page 2 paras [0029-0030]: “As represented on FIG.1, the method comprises a step of displaying S10 a block diagram representation of the multi-physics system … a step of displaying S30, upon a zoom (in) command sent by a user (the user requesting a zoom in the block diagram displayed at S10), a preview of a block diagram representation of at least one respective sub-system of the multi-physics system (thus, a child node of the root node). The displaying of the preview is controlled by the detection, by the computer system … the method offers a very interesting feature for the user of such a software, that is, the displaying at S30 of a preview of a block diagram representation of at least one respective sub-system. The information conveyed by the preview is very useful to the user, who can immediately apprehend a sub system of the multi-physics system … (i.e. the multi-physics system displayed at S10), the displaying S10 and S30 being (at least at some point) simultaneously performed … this information is reached by the user via a user-machine interaction that is particularly easy, intuitive, and ergonomic. Indeed, the method makes a link between a zoom command sent by a user to the computer system and the displaying of the preview at S30, the displaying S30 being controlled by the detection of the zoom command by the computer-system. The specific use of the zoom command to trigger the displaying S30 of the preview is particularly well adapted.” Here, the step of displaying command is being sent by a user, i.e. the user requesting a zoom command to preview a block diagram representation to be displayed. The displaying of the preview is controlled by the computer system, i.e. a link between a zoom command is made, sent by a user to the computer system (by a processor) for displaying of the preview of engineering object (e.g. block diagram representation of one respective sub-system)).
Gueguen teaches obtaining, automatically, by the processor … a plurality of preview strategies with the engineering object from a product lifecycle management database, the plurality of preview strategies comprising at least two of a detailed view, a network view, a function block list, a main screen, or an object view; (For purposes of applying prior art and to facilitate compact prosecution, Examiner would construe two types of preview strategies as a “detailed view” and “object view”. Gueguen disclosed in page 2 para [0030]: “block diagram representations have gained popularity over the years such that specialists of block diagram designing have emerged … the method offers a very interesting feature for the user of such a software, that is, the displaying at S30 of a preview of a block diagram representation of at least one respective sub-system. The information conveyed by the preview is very useful to the user, who can immediately apprehend a sub-system of the multi-physics system … the method makes a link between a zoom command sent by a user to the computer system and the displaying of the preview at S30, the displaying S30 being controlled by the detection of the zoom command by the computer-system. The specific use of the zoom command to trigger the displaying S30 of the preview is particularly well adapted … (the displayed block diagram representation of the multi-physics system in the present case) use the zoom in command when they want to see more visual details in what is being displayed.” In page 2-3 paras [0032-0033]: “The computer system may comprise a processor coupled to a memory, a graphical user interface (GUI), the GUI including hardware and/or software, and a pointing device (e.g. which can be seen as part of the GUI), the memory having recorded thereon a computer program comprising instructions for performing the method … The memory may also store a database. The database may have entries corresponding to industrial data, notably multi-physics systems specifications, including block diagram representation specifications, for example for performing the method … The method generally processes computerized data (the computerized data specifying/defining the multi-physics system can also be called “modeled object”) that comprise all specifications related to the multi-physics system and that allow performing the method, including the block diagram representation of S10 and data allowing the display of the preview at S30 ...” Further, in page 3 para [0036]: “By PLM computer system, it is meant any computer system adapted for the management of a modeled object representing a physical manufactured product. In a PLM computer system, a modeled object is thus defined by data suitable for the manufacturing of a physical object.” Here, the PLM computer system adapted for managing of a modeled engineering object (or computerized/industrial data for specifying/defining the multi-physics system in “block diagram representation”). The computerized data comprise specifications related to the multi-physics system, including the block diagram representation and allows the display of the preview, therefore this preview strategy is considered as ‘object view’. Further, displayed block diagram representation of the multi-physics system can be seen in more visual details in what is being displayed, by using the zoom in command, is considered as “detailed view”. Therefore, one or more preview strategies comprises “detailed view” and “object view” with the engineering object (block diagram representation of the multi-physics system) being obtained from a product lifecycle management database).
Gueguen teaches generating, by the processor, a plurality of preview images of the engineering object, wherein the plurality of preview images are generated based on one or more components of the determined two or more preview strategies; (Gueguen disclosed in page 6 paras [0056-0058]: “When a block diagram representation is fully displayed (which implies e.g. that both the graphical data and the modeling data are loaded in the RAM), such as at S10, it can be edited as above. When only a preview of a block diagram representation is displayed (which implies that at least part of the graphical data is loaded in the RAM, but at least part, possibly all, of the modeling data is not loaded in the RAM), such as at S30 … The method thus allows a refinement of the browsing of block diagram representations… allows a user to visualize a sub-system before deciding to load the corresponding modeling data in order to perform editions … specific user-machine interaction features are now discussed with reference to FIGS. 4-6, which show block diagrams (40, 60) displayed in the scene … These diagrams are hierarchical with no limit in the number of levels of the hierarchy (corresponding to the decomposition into sub-systems), that can also be called “layer” hereafter. Each layer is composed of any number of objects linked together to represent various kinds of relations … detailed format of wire/lines (46, 48) and boxes/blocks (42, 44). Each block/ box (42, 44) is either a terminal one, meaning that there is no information in the graphical model which provides details on the content of the box, or non-terminal one, meaning that the box contains itself another diagram. Terminal blocks may be associated to no block diagram representation at all, or to the simplest form of block diagrams … Non-terminal blocks typically correspond to relevant sub-systems and are typically associated with a relatively complex block diagram representation, which can thus have a meaningful preview … Lines (46, 48) may connect two blocks, or more … The examples of the method apply on any layer and are recursive. The figures arbitrarily chose and take one layer that can be called the “Upper layer” and corresponds to the multi-physics system of FIG. 1, with the only hypothesis that central box 42 is non-terminal. The content of central box 42 is called “Lower layer” and corresponds to the “sub-system” of FIG. 1. The purpose of the method is to facilitate accessing the lower layer. The user would want to access the lower layer typically to understand the details of the implementation of central box 42 of the upper layer.” Here, a plurality of preview images of the engineering object is generated (e.g. in Fig. 4-6), wherein user wanted to visualize a sub-system before deciding to load the corresponding modeling data in order to perform editions on the block diagram representation. It is possible to use specific user-machine interaction features (by the user/designer), to generate the preview images of complex block diagram representation and perform the editions such as to access the lower layer and corresponds to the “sub-system” of FIG. 1, to understand the details of the implementation of central box 42 of the upper layer. Therefore, user wants to generate the preview images based on the strategy “detailed view” and further each layer is composed of any number of objects linked together with boxes/blocks (e.g. 42, 44 in Fig. 4), are considered as “object view”, i.e. the plurality of preview images is generated based on one or more components of the determined two or more preview strategies (“detailed view” and “object view”)).
Gueguen teaches concatenating, by the processor, the plurality of preview images of the engineering object, to generate the preview of the engineering object; (Gueguen disclosed in page 5-6 paras [0053-0054]: “At S30 a preview of a block diagram representation of at least one respective sub-system is displayed. As mentioned above, sub-systems of a multi-physics system are multi-physics systems themselves, such that they can also be represented graphically by block diagrams, whose previews may be displayed at S30 for one or more (possibly all) the sub-systems … In computer systems allowing the design of a multi-physics system based on a block diagram representation, as widely known, a tree-like hierarchy of sub-systems of the multi-physics systems is constantly maintained and can be browsed/explored via successive block diagram displays by the user performing the design. The browsing is classically performed by double-clicking on a block of the block diagram representation such as to access a sub-system, or on a tree representation provided in a browser/explorer outside the graphical design scene. The method lies within this context, and the displaying S30 may be a help for such browsing, as it allows the user to preview what is inside a sub-system … A mentioned above, a block diagram representation may be displayed with graphical elements including rectangles, lines, circles, bullets, ports, filled squares and/or wires (and also optionally texts and/or images). The preview includes - when displayed graphical elements of the same nature and related to the block diagram whose preview is displayed. The graphical elements of the preview are thus displayed at S30 in addition to the graphical elements of the main block diagram being displayed since S10.” Here, the design of a multi-physics system based on a block diagram representation, known as “a tree-like hierarchy” of sub-systems of the multi-physics systems, is the example of plurality of preview images get concatenated, (by the processor of the computer system). It is understood in this scenario, by double-clicking on the block of the block diagram representation, to access a sub-system, or on a tree representation, the sub-system in each block is connected or linked together inside the “tree-like hierarchy”. Therefore, the user can preview what is inside a sub-system/block of a block diagram representation, displayed with graphical elements, considered as engineering object, i.e. preview images of the engineering object is generated).
and Gueguen teaches generating, by the processor, a graphical user interface view comprising the preview of the engineering object according to the one or more preview strategies associated with the engineering object. (Gueguen disclosed in page 3-4 para [0040-0041]: “FIG.2 shows an example of the GUI of the computer system, wherein the computer system is a CAE computer system. GUI 2010 may be a typical CAD-like interface, having standard menu bars 2110, 2150. Such menu- and toolbars contain a set of user-selectable icons … Some of these icons are associated with Software tools, adapted for editing and/or working on 2D modeled object 2100 (electrical system in the example of FIG. 2) displayed in GUI 2010, displayed 2D modeled object 2100 being for example the result of S10 … The GUI may for example display data 2500 related to the displayed block 2000 … if said block 2000 is selected. In the example of FIG. 2, the data 2500, displayed as a “feature tree', and their 2D representation 2000 pertain to the model of block 2000 … The GUI may further show the detailed properties 2510 of the selected block. According to an example of the method, when zooming on the selected block, the underlying structure of this block appears progressively, showing more and more details, as represented by view 2600.” Here, the modeled object 2100 in above example as “engineering object” displayed in GUI 2010, if displayed block 2000 is selected by the user, the GUI further shows the detailed properties of the selected block. When zooming on the selected block, the underlying structure of the block 2000 appears progressively, showing more details, as represented by view 2600. Therefore, the graphical user interface (GUI) view comprising the preview of the engineering object being generated, by the processor of the computer system, according to the one preview strategy “detailed view” is associated with the engineering object).
However, Gueguen does not explicitly teach obtaining, … a meta file stored in the form an extendable markup language format indicating association of a plurality of preview strategies … and determining, by the processor, two or more preview strategies which are associated with the engineering object, based on an analysis of the meta file;
Nixon teaches obtaining, … a meta file stored in the form of an extendable markup language format indicating association of a plurality of preview strategies … (Nixon discussed in page 5 para [0035], the user interface and its graphic structures (e.g., graphic display elements representative of process plant elements) configured, and defined in a flexible and extensible format such as by a declarative (or markup) language referred to herein as PGXML (Process Graphics Extensible Markup Language). With reference to FIG. 15, a process graphic display created in the configuration environment and the display includes the PGXML description of the graphics to be rendered. Most of the data defining a process graphic display or element are stored in the configuration database. It has been mentioned in page 15 para [0096-0097], the markup language includes script or code that establishes functional or operational aspect of a process graphic display and graphic display element, as well as any aspect or functionality of the user interface. It has been disclosed in page 17 para [0107 and 0110]: “The XML-based object model disclosed herein, and the framework or architecture established thereby, has a number of advantages in addition to advanced graphics … the extensible nature of the object model enables the generation of a significant library of pre-built graphic display elements that can be supplemented. To this end, the framework may include an object model having groups, composites, classes and templates … the configuration engineer or other user may generate graphic display elements (e.g., shapes, composites, classes, and templates) from external information regarding device, equipment, or other entities. For example, the information for the graphic display element for such entities, as well as entire process graphic displays … Turning now to FIGS. 6-11, where like elements are identified with like reference numerals, the configuration of process graphic displays and the creation of graphic display elements are now described in connection with an exemplary interface or environment 300, which may be generated by the configuration application 38 or via any other device capable of rendering the XML-based process graphics.
Therefore, it is concluded that a meta file, contained data defining a process graphic display or element are stored in the configuration database. The process graphic display or element (as engineering object) generated by XML format to indicate association of preview strategies such as “detailed device view” and object view. Here, the entire process graphic displays as “detailed device view” (because graphic display elements generated from information regarding device, equipment, or other entities) and process display elements as “object view” (extensible nature of the object model in XML enables the generation of pre-built graphic display elements) are configured and defined by XML, are obtained and stored as meta file (or extendable markup language format)).
Nixon teaches determining, by the processor, two or more preview strategies which are associated with the engineering object, based on an analysis of the meta file; (Applicant of this current application stated in Spec. at para [0050: “a meta file is created indicating association between the preview strategies and the PLC object.” Nixon disclosed in page 17 para [0107-0110]: “The XML-based object model disclosed herein, and the framework or architecture established thereby, has a number of advantages in addition to advanced graphics … the extensible nature of the object model enables the generation of a significant library of pre-built graphic display elements that can be supplemented. To this end, the framework may include an object model having groups, composites, classes and templates … the configuration engineer or other user may generate graphic display elements (e.g., shapes, composites, classes, and templates) from external information regarding device, equipment, or other entities. For example, the information for the graphic display element for such entities, as well as entire process graphic displays … the data displayed via the process graphics may originate in an associated process control system … if the XAML script for a process graphics elements describes an image that represents data in terms of pixels (e.g., filling a bar), the real-time data may be provided by instrumentation located in the process plant … the data source is identified and a logical relationship between the graphical element and the data is established and provided along with the code necessary for conversion, scaling, etc. prior to the rendering of the process graphic element … the process graphics may be created in a configuration environment that includes the graphic display configuration application 38, which, in turn, may have a number of operational modes for creating graphics display elements … The configuration application 38 may generally present a graphics editor having a number of integrated tools (e.g., GUI and other tools) used for a number of tasks, including, for instance, creating scripts and binding graphics to data sources … After configuration and conversion to the XAML format, the runtime environment involves the implementation of the XAML-based commands … More specifically, the runtime environment may include an interface application to provide back-end Support for executing and rendering the process graphic displays and elements thereof inside the framework as defined by a runtime workspace. Turning now to FIGS. 6-11, where like elements are identified with like reference numerals, the configuration of process graphic displays and the creation of graphic display elements are now described in connection with an exemplary interface or environment 300, which may be generated by the configuration application 38 or via any other device capable of rendering the XML-based process graphics.” Here, the entire process graphic displays as “detailed device view” (because graphic display elements generated from information regarding device, equipment, or other entities) and process display elements as “object view” are configured as “preview strategies”, are defined by XML or meta file. The process graphics are created in a configuration environment, includes the graphic display configuration application (e.g. considered as software in a processor). Therefore, the process graphic display or element (as engineering object) generated/determined by XML format/code to indicate association of preview strategies such as “detailed device view” (entire process graphic displays) and “object view” (since the extensible nature of the object model in XML, enables the generation of pre-built graphic display elements)).
Therefore, Gueguen and Nixon are analogous art because they are related to display the preview of an engineering object through graphical user interface. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gueguen and Nixon before him or her, to modify the obtaining the association of preview strategies with engineering object from product lifecycle management database of Gueguen, to include the meta file stored in the form of extendable markup language format indicating association and determining the plurality of preview strategies of Nixon. The suggestion/motivation for doing so would have been obvious by Nixon because the entire process graphic displays as “detailed device view” (because graphic display elements generated from information regarding device, equipment, or other entities) and process display elements as “object view” are configured as “preview strategies”, are defined by XML or meta file (Nixon disclosed in page 17 para [0107-0110]). Therefore, it would have been obvious to combine Nixon with Gueguen to obtain the invention as specified in the instant claim(s).
Regarding claim 3, Gueguen and Nixon teach The method of claim 1, further comprising: Gueguen teaches receiving a request for storing the engineering object; (Gueguen discussed in page 4 para [0043], a cursor control device is used in the client computer to permit the user to selectively position a cursor at any desired location on display (in Fig. 3). The cursor control device allows the user to select various commands, and input control signals, as an example user can send a zoom command to the computer system. It has been disclosed in page 5 para [0051-0053]: “In the example of FIG. 1, while the displaying S10 is performed by the computer system, the user sends a zoom in command … the user requires a zoom, which applies to a specific area of the display, in particular on a specific area of the block diagram graphical representation … In case the user specifies the focus position of the zoom … on a specific block or link of the block diagram representation, the zoom in may be obviously performed based on this focus position ... the display S30 is per formed according to a control loop in the programs running on the computer system to perform the method, the control loop taking the detection as input/condition to output the display S30. The display S30 may be performed as soon as the zoom is detected … Block diagrams representations of sub-systems are thus also stored in the memory, and they or their previews are retrievable for the purpose of performing S30.” Here “Block diagrams representations of sub-systems” is considered as “engineering object”. Since the computer permitted/allowed the user to send any command (e.g. a zoom command) or to perform any edition on the block diagram representation to the computer system, therefore user can obviously request the system to save/store the block diagram graphical representation in memory of the system).
Gueguen teaches selecting the one or more preview strategies for displaying the preview of the engineering object from the plurality of preview strategies using attributes associated with the one or more preview strategies; (Applicant of current Application mentioned in Spec. at para [0048]: “the preview strategies whose attributes indicate type of engineering object allowed as PLC object …”. Gueguen disclosed in page 6 para [0058]: “specific user-machine interaction features are now discussed with reference to FIGS. 4-6, which show block diagrams (40, 60) displayed in the scene … These diagrams are hierarchical with no limit in the number of levels of the hierarchy (corresponding to the decomposition into sub-systems), that can also be called “layer” hereafter. Each layer is composed of any number of objects linked together to represent various kinds of relations … detailed format of wire/lines (46, 48) and boxes/blocks (42, 44). Each block/box (42, 44) is either a terminal one, meaning that there is no information in the graphical model which provides details on the content of the box, or non-terminal one, meaning that the box contains itself another diagram. Terminal blocks may be associated to no block diagram representation at all, or to the simplest form of block diagrams … Non-terminal blocks typically correspond to relevant sub-systems and are typically associated with a relatively complex block diagram representation, which can thus have a meaningful preview … Lines (46, 48) may connect two blocks, or more … The examples of the method apply on any layer and are recursive. The figures arbitrarily chose and take one layer that can be called the “Upper layer” and corresponds to the multi-physics system of FIG. 1, with the only hypothesis that central box 42 is non-terminal. The content of central box 42 is called “Lower layer” and corresponds to the “sub-system” of FIG. 1. The purpose of the method is to facilitate accessing the lower layer. The user would want to access the lower layer typically to understand the details of the implementation of central box 42 of the upper layer.” Here, a plurality of preview images of the engineering object (FIGS. 4-6, show block diagrams (40, 60)) shown the preview display, wherein user wanted to visualize a sub-system to perform editions on the block diagram representation. It is possible to use specific user-machine interaction features (by the user/designer), to generate the preview images of complex block diagram representation and to access the lower layer and corresponds to the “sub-system” of FIG. 1, to understand the details of the implementation of central box 42 of the upper layer. Therefore, one preview strategy such as “detailed view” is selected (by the user) for displaying the preview of the engineering object (block diagram in above example) from the plurality of preview strategies (“detailed view” and “object view”) using attributes (e.g. type of engineering object, “terminal”, “non-terminal” block, in above example) associated with at least one preview strategy (“detailed view”)).
Gueguen teaches associating the one or more preview strategies with the engineering object; (Gueguen disclosed in page 2 para [0030]: “block diagram representations have gained popularity over the years such that specialists of block diagram designing have emerged … the method offers a very interesting feature for the user of such a software, that is, the displaying at S30 of a preview of a block diagram representation of at least one respective sub-system. The information conveyed by the preview is very useful to the user, who can immediately apprehend a sub-system of the multi-physics system … the method makes a link between a zoom command sent by a user to the computer system and the displaying of the preview at S30, the displaying S30 being controlled by the detection of the zoom command by the computer-system. The specific use of the zoom command to trigger the displaying S30 of the preview is particularly well adapted … (the displayed block diagram representation of the multi-physics system in the present case) use the zoom in command when they want to see more visual details in what is being displayed.” It has been discussed in page 3 para [0033], the computer system comprise a processor coupled to a memory, a graphical user interface (GUI), the memory also stores a database. The database having entries corresponding to industrial data, notably multi-physics systems specifications, including block diagram representation specifications, for performing method of Gueguen’s invention. The method generally processes computerized data that comprise all specifications related to the multi-physics system and allows performing the method, such as the block diagram representation of S10 and data allowing the display of the preview at S30. Here, the computerized data (for specifying multi-physics system/ modeled object) comprise specifications related to the multi-physics system, including the block diagram representation, considered as ‘engineering object’ and allows the display of the preview, therefore this preview strategy is considered as ‘object view’. Further, displayed block diagram representation (engineering object) of the multi-physics system can be seen in more visual details in what is being displayed, by using the zoom in command, is considered as “detailed view” preview strategy. Therefore, one or more preview strategies comprises “detailed view” and “object view”, associated with the engineering object (block diagram representation)).
Gueguen teaches storing the engineering object … indicating association of the one or more preview strategies with the engineering object in the product lifecycle management database. (Gueguen disclosed in page 2 para [0030]: “block diagram representations have gained popularity over the years such that specialists of block diagram designing have emerged … the method offers a very interesting feature for the user of such a software, that is, the displaying at S30 of a preview of a block diagram representation of at least one respective sub-system. The information conveyed by the preview is very useful to the user … the method makes a link between a zoom command sent by a user to the computer system and the displaying of the preview at S30, the displaying S30 being controlled by the detection of the zoom command by the computer-system. The specific use of the zoom command to trigger the displaying S30 of the preview is particularly well adapted … (the displayed block diagram representation of the multi-physics system in the present case) use the zoom in command when they want to see more visual details in what is being displayed.” In page 2-3 paras [0032-0033]: “The computer system may comprise a processor coupled to a memory, a graphical user interface (GUI), the GUI including hardware and/or software, and a pointing device (e.g. which can be seen as part of the GUI), the memory having recorded thereon a computer program comprising instructions for performing the method … The memory may also store a database. The database may have entries corresponding to industrial data, notably multi-physics systems specifications, including block diagram representation specifications, for example for performing the method … The method generally processes computerized data (the computerized data specifying/defining the multi-physics system can also be called “modeled object”) that comprise all specifications related to the multi-physics system and that allow performing the method, including the block diagram representation of S10 and data allowing the display of the preview at S30 ...” Further, in page 3 para [0036]: “By PLM computer system, it is meant any computer system adapted for the management of a modeled object representing a physical manufactured product. In a PLM computer system, a modeled object is thus defined by data suitable for the manufacturing of a physical object.” Here, the PLM computer system adapted for managing of a modeled engineering object (or computerized/industrial data for specifying/defining the multi-physics system in “block diagram representation”). The computerized data comprise specifications related to the multi-physics system, including the block diagram representation and allows the display of the preview, therefore this preview strategy is considered as ‘object view’. Further, displayed block diagram representation of the multi-physics system can be seen in more visual details in what is being displayed, by using the zoom in command, is considered as “detailed view”. Therefore, one or more preview strategies comprises “detailed view” and “object view” with the engineering object (block diagram representation of the multi-physics system) are stored in the product lifecycle management database).
Nixon teaches storing the engineering object along with a meta file indicating association of the one or more preview strategies … (Nixon discussed in page 5 para [0035], the user interface and its graphic structures (e.g., graphic display elements representative of process plant elements) configured, and defined in a flexible and extensible format such as by a declarative (or markup) language referred to herein as PGXML (Process Graphics Extensible Markup Language). With reference to FIG. 15, a process graphic display created in the configuration environment and the display includes the PGXML description of the graphics to be rendered. Most of the data defining a process graphic display or element are stored in the configuration database. It has been mentioned in page 15 para [0096-0097], the markup language includes script or code that establishes functional or operational aspect of a process graphic display and graphic display element, as well as any aspect or functionality of the user interface. It has been disclosed in page 17 para [0107 and 0110]: “The XML-based object model disclosed herein, and the framework or architecture established thereby, has a number of advantages in addition to advanced graphics … the extensible nature of the object model enables the generation of a significant library of pre-built graphic display elements that can be supplemented. To this end, the framework may include an object model having groups, composites, classes and templates … the configuration engineer or other user may generate graphic display elements (e.g., shapes, composites, classes, and templates) from external information regarding device, equipment, or other entities. For example, the information for the graphic display element for such entities, as well as entire process graphic displays … Turning now to FIGS. 6-11, where like elements are identified with like reference numerals, the configuration of process graphic displays and the creation of graphic display elements are now described in connection with an exemplary interface or environment 300, which may be generated by the configuration application 38 or via any other device capable of rendering the XML-based process graphics.”
Therefore, it is concluded that a meta file, contained data defining a process graphic display or element are stored in the configuration database. The process graphic display or element (as engineering object) generated by XML format to indicate association of preview strategies such as “detailed device view” and “object view”. Here, the entire process graphic displays as “detailed device view” (because graphic display elements generated from information regarding device, equipment, or other entities) and process display elements as “object view” (extensible nature of the object model in XML enables the generation of pre-built graphic display elements) are configured and defined by XML, stored as meta file (or extendable markup language format)).
Regarding claim 4, Gueguen and Nixon teach The method of claim 3, wherein Gueguen teaches selecting the one or more preview strategies for displaying the preview of the engineering object comprises: selecting the one or more preview strategies based on preset preview preference corresponding to type of engineering object. (Gueguen disclosed in page 7 para [0064]: “A first predetermined threshold may be implemented to start the displaying S30 of preview 50. When the user sends a zoom command, the computer system continuously monitors the intensity of zoom requested. As the user reaches the first threshold, the computer system detects this reaching and only then (as soon as such detection occurs) it starts the displaying S30 of preview 50. In other words, transparency of the preview is progressively decreased as the intensity of the zoom is increased. The transparency of an element to be displayed is a value associated to that element, in any computer-implemented way, and it can be binary (totally transparent, i.e. not displayed at all, or not all transparent, i.e. fully displayed), or alternatively the value can continuously/gradually decrease from totally transparent to not at all transparent. The term 'gradually’ means that at least one value other than “not at all transparent and “totally transparent' is taken in the progression of the transparency. The transparency of preview S50 decreases from its maximum to its minimum, upon the intensity of the zoom first being equal to the first threshold, and then increasing until it equals a second threshold (thus corresponding to the minimum transparency of the preview).” Here, the preview strategy “detailed view” is selected by the user (user sends a zoom command) that is based on preset preview preference (e.g. the intensity of the zoom can be continuously increased using the pointing device by repetition of a predetermined action and predetermined thresholds to implement the progressive relation between the displaying and the intensifying of the zooming in) corresponding to type of engineering object (transparent, or not displayed at all; not all transparent, i.e. fully displayed block diagram)).
Regarding claim 5, Gueguen and Nixon teach The method of claim 3, wherein Gueguen teaches selecting the one or more preview strategies for displaying the preview of the engineering object comprises: selecting the one or more preview strategies based on profile data of users likely to access the engineering object. (Gueguen disclosed in page 7 para [0064]: “A first predetermined threshold may be implemented to start the displaying S30 of preview 50. When the user sends a zoom command, the computer system continuously monitors the intensity of zoom requested. As the user reaches the first threshold, the computer system detects this reaching and only then (as soon as such detection occurs) it starts the displaying S30 of preview 50. In other words, transparency of the preview is progressively decreased as the intensity of the zoom is increased. The transparency of an element to be displayed is a value associated to that element, in any computer-implemented way, and it can be binary (totally transparent, i.e. not displayed at all, or not all transparent, i.e. fully displayed), or alternatively the value can continuously/gradually decrease from totally transparent to not at all transparent. The term 'gradually’ means that at least one value other than “not at all transparent and “totally transparent” is taken in the progression of the transparency. The transparency of preview S50 decreases from its maximum to its minimum, upon the intensity of the zoom first being equal to the first threshold, and then increasing until it equals a second threshold (thus corresponding to the minimum transparency of the preview).” Here, the user sends a zoom command, the computer system continuously monitors the intensity of zoom requested, as user reaches the first threshold, detected by the computer system when displaying of preview. The transparency of the preview or transparency of an element or engineering object (e.g. block diagram) displayed is a value associated to that element/object, i.e. the value might be binary for the display such as totally transparent or not at all transparent. This value (binary) related to the transparency of the preview, is considered as profile data of users to access the engineering object)).
Regarding claim 8, Gueguen and Nixon teach The method of claim 1, further comprising: Gueguen teaches receiving a request to modify the displayed preview of engineering object from a user device, wherein the request to modify the preview comprises a preview strategy for displaying preview of the engineering object; (Gueguen disclosed in page 7 para [0061-0062]: “the displaying of the preview at S30 may be further controlled by the detection, by the computer system, of a correspondence between the focus position of the zoom and the inside of the block 42 that represents the respective sub-system whose preview 50 is displayed at S30 (the focus position matches the position of the inside/interior zone of the block … the computer system not only detects that a zoom command is sent by the user, but it detects where the zoom is wanted (i.e. the focus of the zoom, corresponding to the location of the pointing device while the zoom in is commanded) … the computer system maintains a map of interiors of blocks (42, 44) of the block diagram representation 40 … such that the computer system can recognize/detect when the zoom command is related to a specific block or not. In case it is related to a specific block, the preview corresponding to this block only is displayed S30. In the example of FIG. 5, preview 50 of block 42 is displayed at S30. This allows an efficient management of resources, by displaying the only wanted preview. Also, the user-interaction offered to the user is intuitive, the user focusing his/her eye on the spot where the interaction is operated, this spot being also the position where the information—the preview is to be displayed … preview 50 may be displayed as soon as the user commands a zoom in focused inside block 42. However, as the intensity (i.e. the degree, power) of the zoom may be (substantially) continuously increased by (continuous) repetition of a predetermined action with the pointing device … the preview may be in accordance progressively displayed as the intensity of the zoom is increased.”. Here, the computer system received a request from the user/user device to modify the displayed preview of engineering object (block 42, in above example), the preview strategy for displaying preview has been modified when computer system detects a zoom command is sent by the user, also detects where the zoom is wanted (i.e. the focus of the zoom, corresponding to the location of the pointing device while the zoom in is commanded. The example provided in Fig. 5 shown the preview 50 is displayed as soon as the user commanded a zoom in focused inside block 42. The intensity (i.e. the degree, power) of the zoom is continuously increased by repetition of a predetermined action with the pointing device)).
Gueguen teaches dynamically generating a preview of the engineering object according to the preview strategy in the request; and displaying the preview of the engineering object on the graphical user interface of the user device. (Gueguen disclosed in page 7 para [0062-0063]: “In the example of FIG. 5, preview 50 of block 42 is displayed at S30. This allows an efficient management of resources, by displaying the only wanted preview. Also, the user-interaction offered to the user is intuitive, the user focusing his/her eye on the spot where the interaction is operated, this spot being also the position where the information—the preview is to be displayed … preview 50 may be displayed as soon as the user commands a zoom in focused inside block 42. However, as the intensity (i.e. the degree, power) of the zoom may be (substantially) continuously increased by (continuous) repetition of a predetermined action with the pointing device … the preview may be in accordance progressively displayed as the intensity of the zoom is increased … As known from the field of user-computer interaction, a zoom in may be performed through a continuous and repetitive action … in the case of two fingers spreading away from each other, the action is substantially continuously intensified (instead of being iterated) from a user point of view. From a computer system point of view however, there is indeed a computation iteration, due to the fact that computer systems handle numeric signals only (in the case of fingers spreading away, the iteration is typically at the pixel-level). This concept, very widely known from zoom commands, is covered here by the expression “repetition of a predetermined action'. So, as the intensity of the zoom is progressively increased, preview 50 is progressively displayed, meaning that it is not displayed all at once at the beginning of the zooming. The term “progressively means that there is a progression in the display as the zoom in command is detected, the display not being simply all per formed as soon as the zoom in command is detected.” Here, a preview of the engineering object being generated dynamically according to the preview strategy in the request by the user (when preview 50 is displayed as soon as the user commands a zoom in focused inside block 42 and the preview may be in accordance progressively displayed as the intensity of the zoom is increased, i.e. user wanted to perform the ‘zoom in’ action through a continuous and repetitive way, so that as the intensity of the zoom is progressively increased, the preview is progressively displayed in more “detailed style” (one of the preview strategy). Thus, the preview of the engineering object (block 42 in above example) being displayed on the graphical user interface of the user device).
Regarding claim 9, Gueguen teaches An apparatus comprising: a processor; a memory coupled to the processor, wherein the memory comprises a preview generation module stored in the form of machine-readable instructions executable by the processor, (Under BRI, preview generation module being considered as software or computer program having instruction that is executable by the processor. Gueguen disclosed in page 2 para [0030 and 0032]: “the method first offers all known advantages related to the use of a block diagram representation, in specific for the design and the display of a multi-physics system ... the method offers a very interesting feature for the user of such a software, that is, the displaying at S30 of a preview of a block diagram representation of at least one respective sub-system ... The computer system may comprise a processor coupled to a memory, a graphical user interface (GUI), the GUI including hardware and/or software, and a pointing device (e.g. which can be seen as part of the GUI), the memory having recorded thereon a computer program comprising instructions for performing the method.” Here, the computer system is an “apparatus” comprise a processor coupled to a memory and memory having a computer program or software comprising instructions for performing the method such as to display a preview of a block diagram representation of one respective sub-system. Therefore, the memory comprises a preview generation module or software stored as machine-readable instructions executable by the processor).  
wherein Gueguen teaches the preview generation module is configured to: obtain, automatically, by the processor … a plurality of preview strategies with the engineering object from a product lifecycle management database, the plurality of preview strategies comprising at least two of a detailed view, a network view, a function block list, a main screen, or an object view; (Gueguen disclosed in page 2 para [0030]: “block diagram representations have gained popularity over the years such that specialists of block diagram designing have emerged … the method offers a very interesting feature for the user of such a software, that is, the displaying at S30 of a preview of a block diagram representation of at least one respective sub-system. The information conveyed by the preview is very useful to the user, who can immediately apprehend a sub-system of the multi-physics system … the method makes a link between a zoom command sent by a user to the computer system and the displaying of the preview at S30, the displaying S30 being controlled by the detection of the zoom command by the computer-system. The specific use of the zoom command to trigger the displaying S30 of the preview is particularly well adapted … (the displayed block diagram representation of the multi-physics system in the present case) use the zoom in command when they want to see more visual details in what is being displayed.” In page 2-3 paras [0032-0033]: “The computer system may comprise a processor coupled to a memory, a graphical user interface (GUI), the GUI including hardware and/or software, and a pointing device (e.g. which can be seen as part of the GUI), the memory having recorded thereon a computer program comprising instructions for performing the method … The memory may also store a database. The database may have entries corresponding to industrial data, notably multi-physics systems specifications, including block diagram representation specifications, for example for performing the method … The method generally processes computerized data (the computerized data specifying/defining the multi-physics system can also be called “modeled object”) that comprise all specifications related to the multi-physics system and that allow performing the method, including the block diagram representation of S10 and data allowing the display of the preview at S30 ...” Further, in page 3 para [0036]: “By PLM computer system, it is meant any computer system adapted for the management of a modeled object representing a physical manufactured product. In a PLM computer system, a modeled object is thus defined by data suitable for the manufacturing of a physical object.” Here, the PLM computer system adapted for managing of a modeled object representing manufacturing of a physical object, for specifying/defining the multi-physics system (as modeled object). The computerized data (for specifying multi-physics system/ modeled object) comprise specifications related to the multi-physics system, including the block diagram representation and allows the display of the preview, therefore this preview strategy is considered as ‘object view’. Further, displayed block diagram representation of the multi-physics system can be seen in more visual details in what is being displayed, by using the zoom in command, is considered as “detailed view”. Therefore, plurality of preview strategies comprises “detailed view” and “object view” being obtained from a product lifecycle management database (because database have entries corresponding to multi-physics systems specifications, including block diagram representation specifications)).
wherein Gueguen teaches the one or more preview strategies are selected from the plurality of preview strategies based on a pattern of previous selection of preview strategies for similar types of engineering objects; (Gueguen disclosed in page 7 para [0064]: “A first predetermined threshold may be implemented to start the displaying S30 of preview 50. When the user sends a zoom command, the computer system continuously monitors the intensity of zoom requested. As the user reaches the first threshold, the computer system detects this reaching and only then (as soon as such detection occurs) it starts the displaying S30 of preview 50. In other words, transparency of the preview is progressively decreased as the intensity of the zoom is increased. The transparency of an element to be displayed is a value associated to that element, in any computer-implemented way, and it can be binary (totally transparent, i.e. not displayed at all, or not all transparent, i.e. fully displayed), or alternatively the value can continuously/gradually decrease from totally transparent to not at all transparent. The term 'gradually’ means that at least one value other than “not at all transparent and “totally transparent' is taken in the progression of the transparency. The transparency of preview S50 decreases from its maximum to its minimum, upon the intensity of the zoom first being equal to the first threshold, and then increasing until it equals a second threshold (thus corresponding to the minimum transparency of the preview).” Here, the preview strategy “detailed view” is selected by the user (user sends a zoom command) that is based on pattern of previous selection/pattern (e.g. the intensity of the zoom can be continuously increased using the pointing device by repetition of a predetermined action and predetermined thresholds to implement the progressive relation between the displaying and the intensifying of the zooming in) corresponding to similar types of engineering object (transparent, or not displayed at all; not all transparent, i.e. fully displayed block diagram)).
Gueguen teaches generating, by the processor, a plurality of preview images of the engineering object, wherein the plurality of preview images are generated based on one or more components of the determined two or more preview strategies; (Gueguen disclosed in page 6 paras [0056-0058]: “When a block diagram representation is fully displayed (which implies e.g. that both the graphical data and the modeling data are loaded in the RAM), such as at S10, it can be edited as above. When only a preview of a block diagram representation is displayed (which implies that at least part of the graphical data is loaded in the RAM, but at least part, possibly all, of the modeling data is not loaded in the RAM), such as at S30 … The method thus allows a refinement of the browsing of block diagram representations… allows a user to visualize a sub-system before deciding to load the corresponding modeling data in order to perform editions … specific user-machine interaction features are now discussed with reference to FIGS. 4-6, which show block diagrams (40, 60) displayed in the scene … These diagrams are hierarchical with no limit in the number of levels of the hierarchy (corresponding to the decomposition into sub-systems), that can also be called “layer” hereafter. Each layer is composed of any number of objects linked together to represent various kinds of relations … detailed format of wire/lines (46, 48) and boxes/blocks (42, 44). Each block/ box (42, 44) is either a terminal one, meaning that there is no information in the graphical model which provides details on the content of the box, or non-terminal one, meaning that the box contains itself another diagram. Terminal blocks may be associated to no block diagram representation at all, or to the simplest form of block diagrams … Non-terminal blocks typically correspond to relevant sub-systems and are typically associated with a relatively complex block diagram representation, which can thus have a meaningful preview … Lines (46, 48) may connect two blocks, or more … The examples of the method apply on any layer and are recursive. The figures arbitrarily chose and take one layer that can be called the “Upper layer” and corresponds to the multi-physics system of FIG. 1, with the only hypothesis that central box 42 is non-terminal. The content of central box 42 is called “Lower layer” and corresponds to the “sub-system” of FIG. 1. The purpose of the method is to facilitate accessing the lower layer. The user would want to access the lower layer typically to understand the details of the implementation of central box 42 of the upper layer.” Here, a plurality of preview images of the engineering object is generated (e.g. in Fig. 4-6), wherein user wanted to visualize a sub-system before deciding to load the corresponding modeling data in order to perform editions on the block diagram representation. It is possible to use specific user-machine interaction features (by the user/designer), to generate the preview images of complex block diagram representation and perform the editions such as to access the lower layer and corresponds to the “sub-system” of FIG. 1, to understand the details of the implementation of central box 42 of the upper layer. Therefore, user wants to generate the preview images based on the strategy “detailed view” and further each layer is composed of any number of objects linked together with boxes/blocks (e.g. 42, 44 in Fig. 4), are considered as “object view”, i.e. the plurality of preview images is generated based on one or more components of the determined two or more preview strategies (“detailed view” and “object view”)).
Gueguen teaches concatenating, by the processor, the plurality of preview images of the engineering object, to generate the preview of the engineering object; (Gueguen disclosed in page 5-6 paras [0053-0054]: “At S30 a preview of a block diagram representation of at least one respective sub-system is displayed. As mentioned above, sub-systems of a multi-physics system are multi-physics systems themselves, such that they can also be represented graphically by block diagrams, whose previews may be displayed at S30 for one or more (possibly all) the sub-systems … In computer systems allowing the design of a multi-physics system based on a block diagram representation, as widely known, a tree-like hierarchy of sub-systems of the multi-physics systems is constantly maintained and can be browsed/explored via successive block diagram displays by the user performing the design. The browsing is classically performed by double-clicking on a block of the block diagram representation such as to access a sub-system, or on a tree representation provided in a browser/explorer outside the graphical design scene. The method lies within this context, and the displaying S30 may be a help for such browsing, as it allows the user to preview what is inside a sub-system … A mentioned above, a block diagram representation may be displayed with graphical elements including rectangles, lines, circles, bullets, ports, filled squares and/or wires (and also optionally texts and/or images). The preview includes - when displayed graphical elements of the same nature and related to the block diagram whose preview is displayed. The graphical elements of the preview are thus displayed at S30 in addition to the graphical elements of the main block diagram being displayed since S10.” Here, the design of a multi-physics system based on a block diagram representation, known as “a tree-like hierarchy” of sub-systems of the multi-physics systems, is the example of plurality of preview images get concatenated, (by the processor of the computer system). It is understood in this scenario, by double-clicking on the block of the block diagram representation, to access a sub-system, or on a tree representation, the sub-system in each block is connected or linked together inside the “tree-like hierarchy”. Therefore, the user can preview what is inside a sub-system/block of a block diagram representation, displayed with graphical elements, considered as engineering object, i.e. preview images of the engineering object is generated).
and Gueguen teaches generating, by the processor, a graphical user interface view comprising the preview of the engineering object according to the one or more preview strategies associated with the engineering object. (Gueguen disclosed in page 3-4 para [0040-0041]: “FIG.2 shows an example of the GUI of the computer system, wherein the computer system is a CAE computer system. GUI 2010 may be a typical CAD-like interface, having standard menu bars 2110, 2150. Such menu- and toolbars contain a set of user-selectable icons … Some of these icons are associated with Software tools, adapted for editing and/or working on 2D modeled object 2100 (electrical system in the example of FIG. 2) displayed in GUI 2010, displayed 2D modeled object 2100 being for example the result of S10 … The GUI may for example display data 2500 related to the displayed block 2000 … if said block 2000 is selected. In the example of FIG. 2, the data 2500, displayed as a “feature tree', and their 2D representation 2000 pertain to the model of block 2000 … The GUI may further show the detailed properties 2510 of the selected block. According to an example of the method, when zooming on the selected block, the underlying structure of this block appears progressively, showing more and more details, as represented by view 2600.” Here, the modeled object 2100 in above example as “engineering object” displayed in GUI 2010, if displayed block 2000 is selected by the user, the GUI further shows the detailed properties of the selected block. When zooming on the selected block, the underlying structure of the block 2000 appears progressively, showing more details, as represented by view 2600. Therefore, the graphical user interface (GUI) view comprising the preview of the engineering object being generated, by the processor of the computer system, according to the one preview strategy “detailed view” is associated with the engineering object).
However, Gueguen does not explicitly teach obtain, … a meta file stored in the form an extendable markup language format indicating association of a plurality of preview strategies … and determining, by the processor, two or more preview strategies which are associated with the engineering object, based on an analysis of the meta file;
Nixon teaches obtain, … a meta file stored in the form an extendable markup language format indicating association of a plurality of preview strategies … (Nixon discussed in page 5 para [0035], the user interface and its graphic structures (e.g., graphic display elements representative of process plant elements) configured, and defined in a flexible and extensible format such as by a declarative (or markup) language referred to herein as PGXML (Process Graphics Extensible Markup Language). With reference to FIG. 15, a process graphic display created in the configuration environment and the display includes the PGXML description of the graphics to be rendered. Most of the data defining a process graphic display or element are stored in the configuration database. It has been mentioned in page 15 para [0096-0097], the markup language includes script or code that establishes functional or operational aspect of a process graphic display and graphic display element, as well as any aspect or functionality of the user interface. It has been disclosed in page 17 para [0107 and 0110]: “The XML-based object model disclosed herein, and the framework or architecture established thereby, has a number of advantages in addition to advanced graphics … the extensible nature of the object model enables the generation of a significant library of pre-built graphic display elements that can be supplemented. To this end, the framework may include an object model having groups, composites, classes and templates … the configuration engineer or other user may generate graphic display elements (e.g., shapes, composites, classes, and templates) from external information regarding device, equipment, or other entities. For example, the information for the graphic display element for such entities, as well as entire process graphic displays … Turning now to FIGS. 6-11, where like elements are identified with like reference numerals, the configuration of process graphic displays and the creation of graphic display elements are now described in connection with an exemplary interface or environment 300, which may be generated by the configuration application 38 or via any other device capable of rendering the XML-based process graphics.
Therefore, it is concluded that a meta file, contained data defining a process graphic display or element are stored in the configuration database. The process graphic display or element (as engineering object) generated by XML format to indicate association of preview strategies such as “detailed device view” and object view. Here, the entire process graphic displays as “detailed device view” (because graphic display elements generated from information regarding device, equipment, or other entities) and process display elements as “object view” (extensible nature of the object model in XML enables the generation of pre-built graphic display elements) are configured and defined by XML, are obtained and stored as meta file (or extendable markup language format)).
Nixon teaches determining, by the processor, two or more preview strategies which are associated with the engineering object, based on an analysis of the meta file; (Applicant of this current application stated in Spec. at para [0050: “a meta file is created indicating association between the preview strategies and the PLC object.” Nixon disclosed in page 17 para [0107-0110]: “The XML-based object model disclosed herein, and the framework or architecture established thereby, has a number of advantages in addition to advanced graphics … the extensible nature of the object model enables the generation of a significant library of pre-built graphic display elements that can be supplemented. To this end, the framework may include an object model having groups, composites, classes and templates … the configuration engineer or other user may generate graphic display elements (e.g., shapes, composites, classes, and templates) from external information regarding device, equipment, or other entities. For example, the information for the graphic display element for such entities, as well as entire process graphic displays … the data displayed via the process graphics may originate in an associated process control system … if the XAML script for a process graphics elements describes an image that represents data in terms of pixels (e.g., filling a bar), the real-time data may be provided by instrumentation located in the process plant … the data source is identified and a logical relationship between the graphical element and the data is established and provided along with the code necessary for conversion, scaling, etc. prior to the rendering of the process graphic element … the process graphics may be created in a configuration environment that includes the graphic display configuration application 38, which, in turn, may have a number of operational modes for creating graphics display elements … The configuration application 38 may generally present a graphics editor having a number of integrated tools (e.g., GUI and other tools) used for a number of tasks, including, for instance, creating scripts and binding graphics to data sources … After configuration and conversion to the XAML format, the runtime environment involves the implementation of the XAML-based commands … More specifically, the runtime environment may include an interface application to provide back-end Support for executing and rendering the process graphic displays and elements thereof inside the framework as defined by a runtime workspace. Turning now to FIGS. 6-11, where like elements are identified with like reference numerals, the configuration of process graphic displays and the creation of graphic display elements are now described in connection with an exemplary interface or environment 300, which may be generated by the configuration application 38 or via any other device capable of rendering the XML-based process graphics.” Here, the entire process graphic displays as “detailed device view” (because graphic display elements generated from information regarding device, equipment, or other entities) and process display elements as “object view” are configured as “preview strategies”, are defined by XML or meta file. The process graphics are created in a configuration environment, includes the graphic display configuration application (e.g. considered as software in a processor). Therefore, the process graphic display or element (as engineering object) generated/determined by XML format/code to indicate association of preview strategies such as “detailed device view” (entire process graphic displays) and “object view” (since the extensible nature of the object model in XML, enables the generation of pre-built graphic display elements)).
Therefore, Gueguen and Nixon are analogous art because they are related to display the preview of an engineering object through graphical user interface. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Gueguen and Nixon before him or her, to modify the obtaining the association of preview strategies with engineering object from product lifecycle management database of Gueguen, to include the meta file stored in the form of extendable markup language format indicating association and determining the plurality of preview strategies of Nixon. The suggestion/motivation for doing so would have been obvious by Nixon because the entire process graphic displays as “detailed device view” (because graphic display elements generated from information regarding device, equipment, or other entities) and process display elements as “object view” are configured as “preview strategies”, are defined by XML or meta file (Nixon disclosed in page 17 para [0107-0110]). Therefore, it would have been obvious to combine Nixon with Gueguen to obtain the invention as specified in the instant claim(s).
Regarding claims 11-13, Gueguen and Nixon teach The apparatus of claim 9, are incorporating the rejections of claims 3-5 because claims 11-13 have substantially similar claim language as claims 3-5, therefore claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gueguen and Nixon as discussed above for substantially similar rationale.
Regarding claim 16, the same ground of rejection is made as discussed in claims 1 and 9 for substantially similar rationale. In addition, claim 17 recites following limitations: 
Gueguen teaches A non-transitory computer implemented storage medium, having machine-readable instructions stored therein, that when executed by at least one processor, cause the processor to: (Gueguen disclosed in page 4 para [0044]: “The computer program may comprise instructions executable by a computer, the instructions comprising means for causing the above computer system to perform the method. The program may be implemented as a computer system, for example a product tangibly embodied in a machine-readable storage device for execution by a programmable processor. Method steps may be performed by a programmable processor executing a program of instructions to perform functions of the method by operating on input data and generating output.” Here, the computer system is an “apparatus” comprise a processor coupled to a memory. The computer program comprises instructions executable by a computer or a product tangibly embodied in a machine-readable storage device for execution by a programmable processor. The programmable processor executes a program of instructions to perform functions of the method).
Regarding claims 18 and 20, Gueguen and Nixon teach The storage medium of claim 16, are incorporating the rejections of claims 3 and 8 because claims 18 and 20 have substantially similar claim language as claims 3 and 8, therefore claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gueguen and Nixon as discussed above for substantially similar rationale.
Conclusion
6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marpe et al. (Pub. No. US2014/0019213A1) disclosed managing a process and more particularly to managing a process such as a merger or acquisition through a networked database system. The Status Reporting function allows users to create and track status reports on the progress of a process. The main screen serves as an entry point to the Status Reporting function. The Main Screen will list the records of the current Status Reports within the Workbench sorted by Period Ending. The Main Screen should be populated with high level data regarding the Status Reporting entries. When a user can successfully complete a status report, they can see a preview of the status report. From the preview screen, the user can: 1. Go back and edit the report or 2. Save the Status Report in the database. If the user finds a mistake or wants to make any changes (adding/deleting an Accomplishment, Goal or Issue/Risk/Concern) they can correct the issue and when satisfied click “Preview” again. Once satisfied with the Preview, the user would click “Save Report.” By saving the report, the new Status Report is inserted into the appropriate tables in the Workbench Data base.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/Examiner, Art Unit 2148


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148